Title: To John Adams from François Adriaan Van der Kemp, 12 June 1811
From: Van der Kemp, François Adriaan
To: Adams, John



My Dear Sir!
Olden barneveld. 12 Jun. 1811

I Shall now make an experiment, if I can dispell a malignant Spirit of gloom, which hovers about me, without any other incantation besides acknowledging your both Favours of the 4th and the 9th of april with which I was So kindly honoured by you. Indeed—Sir! this intercourse is nearly the only pastime left me in my deep retreat and then mÿ Situation imperiously often forbids me to indulge meself in it to that lenght I Should wish. I could plead—to mitigate the censure of appearing indolence, in delaying an answer So long, that manifold domestic concerns, and uninterrupted labour, which even precludes the amusement of reading if I had not by you a much potent Advocate in mÿ behalf. we had no prospect of Seing this Season our children here—mrs vanderkemp was alreadÿ induced to visit Philadelphia with her Daughter—when unexpectedly we were informed by my Son, that his presence in the back parts of Pennsylvania not far from the N. york line was required—that he would bring his family here, visit then those parts and return again—He Stay’d here eight days—with his wife, his Sister in Law—and his interesting infant Son—He Started this week for Angelica and the western woods—and now I Shall devote this afternoon—enjoying tranquillitÿ—to acquit me of a duty—whose compliance Spreads a faint raÿ of light—upon my later days. Indeed Sir! when—we are in my Situation—among Strangers—at mÿ age—nearly alone—Such a Substantial prop as your kindness is required to keep us up—take this awaÿ—Set Religion aside—and ere long we would Sink—disgusted of the Scenes—which we must witness willingly, unwillinglÿ—
I rejoice, that my opinion of Lincoln—as appointed—was approved bÿ you—who has known him So long—but that of Wolcott, if I could place anÿ confidence in Some of his Political friends, was not to be palliated. It never can do credit to the President. It never can have been gratifying, to the friends of Lincoln or Adams; So much is true—that the latter can not lay under deep obligation either towards the President—or the Senate.
I am no enemÿ of the President—as long He was a Private Individual—or even a head of department. I Should have courted his more intimate acquaintance—could it have been performed without appearant intrusion—or Servil cringing. Indirectly I have received from Him marks of civility and regard—But I do not approve His Political conduct—indiscriminately—It maÿ be that, Here in the wood’s—my prospect is too much clouded by Fogs—my eyes too groow So dim, that I can not allways See the fitness of the measures pursued.
Among the Political Sins—I am this instant Struck by Wolcott, appointment—the President’s Proclamation upon Cadore’s Letres—the Proclamation with regard to the Florida’s—their invasion, and retrogressiv motion of the armÿ—the appointment of Joel Barlow The Prospect which you hold up of our Government is, I fear too just. If it can not be materially reformed—it must fall and it Seems to me a verÿ doubtful question, if from the scattered ruins—one or more good ones maÿ arise—except the Land is Saved—as thro the Fire.  Among all the various factions I can but discover here and there a fant glimpse of disinterested Patriotism, and manly undaunted integrity, every where—the Same vices in glaring colours, mor or less masked—I See but few real Patriots,—verÿ manÿ contented with the name, and thriving better without it.—Of this truth or falshood I have no doubt—either it relates to the inns or outs.
That in case of equal injurÿ—or absolute necessity of war, a war with Gr. Br. Should have been prefered by any eminent man above that with France—appears to me a Paradox—till the mÿsterÿ is revealed—and you know, how ardently I opposed once Gr. Br.’s adherents—with an effectual navy America would not have been insulted by Gr. Br—trampled upon by France—with insolent mockerÿ—of cajoling alternately the one and the other—have become the carriers of the world—till arrived at its own gigantic Strenght—everÿ minut increasing—Her fleets might have defied the united efforts—of the Despotic Powers—linked bÿ Some Sudden event—together. What would now the Situation of America be—if Such a reconciliation—Suddenly took place?
In your favour of the 9th—you ask me—was electricity known in the reign of Tiberius? I believe, tho it was not Satisfactorly explained, it has been observed—I have a faint remembrance of an ancient passage, which I can not recollect—but looking over my Livÿ—I find—that I noticed one—in my last perusal of Him: Liv. IV Pag. 86 Edinb. ed. 1752 in 12 o. “Novem diali deinde Saenem tenuit, quad in Ticeno per triduum lapidetus, pluerat, ignesque cae lettes multifariam orti ad assisse complurum leri afflatu vestimenta maxime dicebantur”
I do not recollect now anÿ observation—comparitive of Electricity to lightening before Franklin—If you do—you Shall oblige me with the communication.
As soon—I can obtain a little leasure—I Shall trÿ, to make out a rough Sketch—or rather—I Shall trÿ to bring a few of the principal outlines together—in Some unison, and Send them. how happÿ Should I be—could it induce you—or anÿ other equal to the arduous task—to undertake it—Then I Should have performed Something. The topics—you have observed must be principal Ingredients. The Masons and  Illuminati I Should not willinglÿ indite—except more Substantial proof, as are brought forward—Some Of the members may have coöperated—but I am not yet of opinion—that they did So—qua masons—or Illuminati—
What a blessing would be mÿ Share—could I Spend a few days under your roof at Quincÿ! I Scarce dare me flatter—that it Shall happen—if however my Situation became more favorable, the Saërt Sacrifice—that I Should make of a handfull of gold would be this journeÿ—I was So confident, that I Should have been cordially received, if I had presented myself at your Mantion bÿ your Self and your Lady, that I Should not have hesitated a twinkling of an eÿe, to have called for admittance—had necessitÿ driven me to your neighbourhood—what delight then, mÿ worthÿ Sir! must I have Felt, when I actually perused your affectionate invitation—I feel it now in reading it over again—and consider it with as warm a gratitude—as if I actually had received it—But have twenty years not obliterated from your memorÿ—that I am blunt—and in the woods—this roughness can not have received a great polish? I know not where Libanon is—but judge Smith informed me, that your Daughter lived in his neighbourhood—and that mrs A. perhaps might visit her this Summer—if so, he would Send me word; and then I Should go, and paÿ my respect, even if the roads were not good—the worst is in our vicinitÿ—Then good Turnpike—we are 12 miles from utica onlÿ. But even remain the promised Mem. of your academy. Continue to favour me with your continued friendship. I remain—your’s Sincerely

Fr Adr. v. d. kemp